12/18/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: OP 20-0553



                                  No. OP 20-0553

JASON ROOD,

              Petitioner,

      v.

VANCE LAUGHLIN, Warden,

              Respondent.


                                     ORDER

      Upon consideration of Respondent’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Respondent is granted an extension of time

to and including January 22, 2021, within which to prepare, serve, and file his

response.




MPD                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           December 18 2020